Citation Nr: 0629895	
Decision Date: 09/21/06    Archive Date: 10/04/06

DOCKET NO.  04-41 708A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for right foot arthritis with heel spur, currently 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial compensable evaluation for 
allergic rhinitis.  


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had over twenty three years of active service 
when he separated in July 2002.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating determination of 
the Roanoke, Virginia, Department of Veterans Affairs (VA) 
Regional Office (RO).  


FINDINGS OF FACT

1.  The veteran's right foot arthritis with heel spur causes 
no morte than moderate impairment.  

2.  The veteran's allergic rhinitis has not been shown to 
cause greater than 50 percent obstruction of nasal passage on 
both sides or complete obstruction on one side.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for right foot arthritis with heel spur have not been met at 
any time.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(b)(1), 4.1-4.14, 4.40, 4.44-45, 4.57, 4.59, 4.71a, 
Diagnostic Codes 5003, 5010, 5015, 5284 (2006).

2.  The criteria for a compensable evaluation for allergic 
rhinitis have not been met at any time.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.7, 4.10, 4.97, Diagnostic 
Code 6522 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2006).  

Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); C.F.R. § 3.159(b)(1) (2006).  VCAA notice should 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).

September 2005 and March 2006 VCAA letters informed the 
veteran of the information and evidence necessary to 
substantiate the claim.  The VCAA letters also told the 
veteran what types of evidence VA would undertake to obtain 
and what evidence the veteran was responsible for obtaining.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The September 2005 and March 2006 letters notified the 
veteran of the need to submit any pertinent medical or 
service medical records in his possession.

The United States Court of Appeals for Veterans Claims 
(Court) has also held, that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006). 

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Here some of the notice was provided after the 
initial denial, but the deficiency in the timing of the 
notice was remedied by readjudication of the claim in a May 
2006 supplemental statement of the case issued after 
provision of the notice.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. April 5, 2006). 

The veteran was provided with notice of what type of 
information and evidence was needed to substantiate his claim 
and he was also provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability on appeal.  Moreover, the Court has held 
that once service connection is granted the claim is 
substantiated, and further notice as to the rating or 
effective date elements is not required.  (In cases where 
service connection has been granted and an initial disability 
rating and effective date have been assigned, the typical 
service-connection claim has been more than substantiated--it 
has been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled). 

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  All available service medical, VA, and private 
treatment records have been obtained.  No other relevant 
records have been identified.  The veteran was also afforded 
several VA examinations.

Further efforts to assist the veteran in the development of 
his claim are not reasonably likely to assist in 
substantiating his claims.

Initial Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2006).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In determining the disability evaluation, the VA has a duty 
to acknowledge and consider all regulations that are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified. Findings sufficiently characteristic to identify 
the disease and the disability there from, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2006).

In the case of the assignment of an initial rating for a 
disability following an initial award of service connection 
for that disability, separate ratings can be assigned for 
separate periods of time based on facts found, a practice 
known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).

Right Foot Arthritis with Heel Spur

The veteran's right foot disability has been rated under 
38 C.F.R. § 4.71a, Diagnostic Code 5010, which provides that 
traumatic arthritis will be evaluated on the basis of 
Diagnostic Code 5003, for degenerative arthritis.

Diagnostic Code 5003 provides that degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved (DC 5200 etc.). 
When, however, the limitation of motion of the specific joint 
or joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined, not added under 
Diagnostic Code 5003. Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion. In the 
absence of limitation of motion, a 10 percent evaluation is 
assigned where X-ray evidence shows involvement of two or 
more major joints or 2 or more minor joint groups. Where 
there is X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  Note (1) to Diagnostic Code 5003 states that the 
20 and 10 percent ratings based on X-ray findings, above, 
will not be combined with ratings based on limitation of 
motion.  Id.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5284, a moderate 
foot injury warrants a 10 percent rating.  A moderately 
severe foot injury warrants a 20 percent rating.  A severe 
foot injury warrants a 30 percent evaluation.

Moderate limitation of ankle motion warrants a 10 percent 
evaluation.  Marked limitation of motion warrants a 20 
percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5271.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45 (2006), pertaining to functional impairment.  

The Court has instructed that in applying these regulations 
VA should obtain examinations in which the examiner 
determined whether the disability was manifested by weakened 
movement, excess fatigability, incoordination, or pain.  Such 
inquiry is not to be limited to muscles or nerves.  These 
determinations are, if feasible, to be expressed in terms of 
the degree of additional range-of-motion loss due to any 
weakened movement, excess fatigability, incoordination, or 
pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 
Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 
4.59 (2006).

Factual Background

A review of the record reveals that at the time of a November 
2002 VA examination, the veteran reported having pain in his 
right foot in 2001.  He noted that an x-ray taken in February 
2001 revealed a heel spur.  The veteran reported having pain 
on rest and when standing or walking.  Pain, weakness, and 
stiffness occurred about twice a week.  The veteran stated 
that he had not had any surgery on his feet.  

Physical examination of the feet did not show any calluses or 
breakdown.  The veteran did not use a crutch, brace, or cane 
to walk.  

The feet and toes did not show any edema, atrophy, 
tenderness, or disturbed circulation.  The veteran did not 
have flat feet.  Palpation of the plantar surfaces of the 
feet did not reveal any tenderness.  There was good alignment 
of the Achilles tendon.  Dorsiflexion of the toes did not 
produce any pain.  Palpation of the metatarsal heads of the 
toes did not produce any tenderness.  

The veteran did not have hallux valgus or rigidus.  He did 
have limited function for standing and walking during the 
examination.  The veteran did not require arch supports, 
orthopedic shoes, or foot support.  Muscle strength was 5/5 
in the lower extremities and sensory function was grossly 
normal.  Reflexes were 2+ for the ankle and knee.  X-rays of 
the right foot showed a large inferior calcaneal spur and 
degenerative joint disease.  The examiner rendered a 
diagnosis of right foot arthritis with heel spur.  He noted 
that the veteran had pain at rest and when standing or 
walking.  He added that the veteran's daily activities were 
affected by his knee pain.  

In his December 2004 substantive appeal, the veteran 
indicated that he had difficulty placing weight on his right 
foot.  

At the time of a January 2006 VA examination, the veteran 
reported having stiffness of his foot when at rest.  The 
veteran indicated that he had difficulty standing for long 
periods of time and that he could not walk, run, or jog for 
any distances.  The condition had not resulted in any lost 
time from work.  

Physical examination revealed that the leg length from the 
anterior superior iliac spine to the medial malleolus was 50 
cm. on the right and left.  Examination of the feet did not 
reveal any signs of abnormal weight bearing.  The veteran's 
posture and gait were within normal limits.  The veteran did 
not require an assistive device for ambulation.

Range of motion for the ankle was reported as normal.  The 
ankle joint function was not limited by pain, fatigue, 
weakness, lack of endurance, or incoordination.  Examination 
of the right foot revealed no tenderness, weakness, edema, 
atrophy, or disturbed circulation.  Pes planus was present.  

On the right, there was no valgus present.  The right foot 
had no forefoot/midfoot misalignment.  Palpation of the right 
foot plantar surface revealed slight tenderness.  The right 
Achilles tendon revealed good alignment.  The veteran had 
limitations with standing and walking. He did not use any 
type of support with his shoes.  A heel spur was palpable on 
the right foot.  The diagnosis was right foot arthritis with 
heel spur.  

Analysis

The veteran has consistently related complaints of right foot 
and heel spur pain worsened by prolonged walking or standing.  
He has also described having pain when at rest.  

However, the objective medical evidence shows that his range 
of motion is pain-free and full.  Moreover, on the most 
recent VA examination, the veteran was noted to have normal 
motor power of the feet and ankles and to have normal motion 
of the ankles without tenderness, weakness, edema, atrophy, 
or disturbed circulation.  

The current evaluation contemplates moderate limitation of 
motion.  Functional impairment has been only been linked to 
walking or standing for extended periods of time.  Given that 
the veteran has had normal pain free motion on examination, 
there is no basis for saying that there is marked limitation 
of motion, even with consideration of functional impairment.  
38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).

A higher evaluation would require a moderately severe foot 
injury or marked limitation of motion.  Throughout the period 
since the effective date of the grant of service connection 
the veteran has had full and pain free range of motion in the 
right ankle.  His right foot arthritis has not been shown to 
interfere with his employment.  He has a normal gait.  The 
record documents relatively little treatment in the years 
since the effective date of service connection. The record is 
negative for objective manifestations of disability, such as 
calluses, skin break-down, unusual shoe wear pattern, muscle 
spasm, swelling, weakness, neurologic deficit, or limitation 
of motion or other symptoms due to the right foot arthritis 
with heel spur.  

The Board finds that the evidence of pain on use and other 
symptoms, in conjunction with the minimal objective physical 
findings, is not sufficient to establish no more than 
moderate disability. 

The Board has considered the veteran's complaints of pain, as 
well as all evidence of record related to limitation of 
motion, excess motion, incoordination, fatigability, and pain 
on motion, in determining that the preponderance of the 
evidence is against the veteran's claim of entitlement to an 
original rating greater than 10 percent for the veteran's 
right foot disability with heel spur.  While the evidence 
shows some limitation of function, that loss of function has 
been considered in finding that an original rating of 10 
percent is appropriate for the veteran's right foot 
disability.  To the extent that he has sought an evaluation 
in excess of 10 percent, the Board concludes that the more 
probative evidence consists of the results of two VA 
examinations contained in the file.

There is no basis for assignment of separate ratings for 
separate periods during the appeal period, as the service-
connected right foot disability has not met the criteria for 
a higher evaluation at any time since the effective date of 
service connection.  Fenderson.  Accordingly, the Board finds 
that the criteria for entitlement to an original rating 
greater than 10 percent for right foot arthritis with heel 
spur are not met.  The preponderance of the evidence is 
against the veteran's claim and there is no doubt to be 
resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 4.7, 4.21.

Allergic Rhinitis

Under Diagnostic Code 6522, relating to allergic or vasomotor 
rhinitis, a 10 percent disability evaluation is warranted for 
allergic or vasomotor rhinitis without polyps, but with 
greater than 50 percent obstruction of nasal passage on both 
sides or complete obstruction on one side.  A 30 percent 
evaluation is warranted for allergic or vasomotor rhinitis 
with polyps.

At the time of a November 2002 VA examination, the veteran 
reported that he had seasonal allergies and difficulty 
breathing through his nose.  He noted that the symptoms 
occurred in his right forehead, left cheek, left forehead, 
and right cheek.  He stated that this occurred about once a 
month and lasted for three days.  The veteran reported that 
he used to take Claritin back in 1986, which really worked, 
but that he now took Zyrtec, which he said did not work.  

Physical examination revealed that the tympanic membranes 
were intact.  There were no pharyngeal or tonsilar exudates.  
There was no nasal obstruction and no pharyngeal edema.  The 
veteran's speech was normal.  A diagnosis of allergic 
rhinitis without symptoms was rendered.  It was noted that 
the veteran gave a history of congestion and intermittent 
discharge.  

At the time of his January 2006 VA examination, the veteran 
reported having constant sinus problems.  He noted that 
during the attacks he was not incapacitated.  The veteran 
stated that he had headaches with sinus attacks.  He noted 
having daily sneezing and an inability to breathe properly at 
night.  

Physical examination revealed no nasal obstruction, no 
partial loss of the nose, no partial loss of the ala, no 
scarring, and no disfigurement.  The examiner stated that the 
rhinitis was believed to be allergic in origin because of the 
presence of erythematous nasal mucosa found on examination.  
There was no sinusitis detected on examination.  A diagnosis 
of allergic rhinitis was rendered.  

An increased evaluation is not warranted.  There has been no 
demonstration of greater than 50 percent obstruction of nasal 
passage on both sides or complete obstruction on one side.  
There have also been no findings of polyps.

The Board is sympathetic to the veteran's beliefs that an 
increased evaluation is warranted.  However, the objective 
medical findings do not demonstrate that an increased 
evaluation is warranted.  

There is no basis for assignment of separate ratings for 
separate periods during the appeal period, as the service-
connected allergic rhinitis has not met the criteria for a 
compensable evaluation at any time during the appeal period.  
Fenderson.  Accordingly, the Board finds that the criteria 
for entitlement to a compensable evaluation for allergic 
rhinitis are not met.  The preponderance of the evidence is 
against the veteran's claim and there is no doubt to be 
resolved.

Extraschedular Consideration

Potential referral for consideration of an extraschedular 
rating has been considered, but this case does not present 
such "an exceptional or unusual disability picture as to 
render impractical the application of the regular rating 
schedule standards."  38 C.F.R. § 3.321(b)(1).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected allergic rhinitis or right 
foot arthritis with heel spur have resulted in frequent 
periods of hospitalization.  Moreover, there have been no 
findings that the veteran's allergic rhinitis or right foot 
arthritis with heel spur have caused marked interference with 
employment.  

The Board notes that the January 2006 VA examiner indicated 
that the veteran lost time from work as a result of sleep 
apnea.  There have been no reports of time lost from work due 
to the conditions at issue in this appeal.  Indeed, the 
record contains affirmative statements that the pertinent 
conditions have not caused lost time from work.  In the 
absence of marked interference with employment or frequent 
periods of hospitalization, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

An initial evaluation in excess of 10 percent for right foot 
arthritis with heel spur is denied  

An initial compensable evaluation for allergic rhinitis is 
denied.  




____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


